Exhibit 10.7

REMOTE RESOURCING AGREEMENT

     This Remote Resourcing Agreement (the “Agreement”) is entered into
effective May 13, 2005 (the “Effective Date”) by and between Healthaxis, Ltd, a
Texas limited partnership, having offices at 5215 N. O’Connor Blvd., Suite 800,
Irving, Texas 75039 (“Healthaxis”), and Healthcare BPO Partners, L.P., a Texas
limited partnership corporation having offices at ________________________
(“TakCo”).


R E C I T A L S:

     WHEREAS, Healthaxis Inc., the parent company of Healthaxis, and Sharad Tak
and/or an entity owned 100% by Sharad Tak (collectively, “Tak”), the principal
shareholder of TakCo, have previously entered into that certain Stock and
Warrant Purchase Agreement dated February 23, 2005 (the “Purchase Agreement”)
pursuant to which Tak is making a substantial investment in Healthaxis; and


     WHEREAS, it is a condition precedent of the closing of the investment
transaction contemplated by the Purchase Agreement that Healthaxis and TakCo
enter into this Agreement pursuant to which TakCo shall provide to Healthaxis
and its affiliates certain remote resources as more particularly described
herein.


     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and of other good and valid consideration, the receipt and
sufficiency of which are hereby acknowledged, Healthaxis and TakCo
(collectively, the “Parties”, and each, a “Party”) hereby agree as follows:


1.
  BACKGROUND AND OBJECTIVES



 

Healthaxis desires to take advantage when possible of lower cost remote
resources, scalability, redundancy and capacity that TakCo can provide by virtue
of TakCo’s existing and future operations in India.



 

First, Healthaxis desires to have TakCo establish an additional data capture
processing center in India using lower cost resources than are available at its
existing processing centers in Jamaica and Utah. The TakCo India production
center will use the same Healthaxis proprietary technology and production
processes and procedures as the other Healthaxis production centers use, and is
intended to provide scalability and redundancy for this business process.



 

Second, Healthaxis will seek to maximize its use of the TakCo data capture
processing center in India.



 

Third, Healthaxis desires to transfer certain technical, development and support
functions to lower cost remote resources in India.



 

Fourth, Healthaxis desires to transfer its Texas data center and certain
technical and support functions associated therewith to a lower cost facility in
the United States owned and operated by or on behalf of TakCo.



 

In all cases, it is the intention of the Parties that TakCo will provide
dedicated remote personnel and the related physical plant and resources that
support the remote functions, and that Healthaxis will manage and direct the
remote personnel. The Parties shall work together to evolve this agreement to
maintain Services competitive with opportunities that are otherwise available to
Healthaxis in the global market in terms of cost, service level commitments,
quality, productivity, and turn around times.



 

The provisions of this Article 1 are intended to be a general introduction to
this Agreement and are not intended to expand the scope of the Parties’
obligations or alter the plain meaning of this Agreement’s terms and conditions
as set forth hereinafter. However, to the extent the terms and conditions of
this Agreement are unclear or ambiguous, such terms and conditions are to be
construed so as to be consistent with the background and objectives set forth in
this Article 1.



1

--------------------------------------------------------------------------------

 

2.
  DEFINITIONS AND DOCUMENTS



2.1
  Definitions



 

As used in this Agreement:



 

“Affiliate” means, generally, with respect to any Entity, any other Entity
Controlling, Controlled by or under common Control with such Entity.



 

“Agreement” shall have the meaning given such term in the preamble to this
Agreement.



 

“Charges” means the amounts set forth in this Agreement as charges for the
Services.



 

“Critical Support Personnel” means those TakCo Personnel identified in
Schedule A as critical to the ongoing success of TakCo’s delivery of the remote
resources to Healthaxis.



 

“Data Center” shall mean the Healthaxis data center in Texas as of the Effective
Date and the TakCo data center in Virginia following the migration of data
center services to TakCo.



 

“Developed Materials” shall mean all Materials developed by TakCo employees in
performing its data capture and applications development and maintenance
obligations under this Agreement.



 

“Effective Date” shall have the meaning given such term in the preamble to this
Agreement.



 

“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, association, or other organization or legal entity.



 

“Equipment” means all mainframe, midrange, distributed, network,
telecommunications and related computing equipment procured, provided, operated,
supported or used by TakCo or Healthaxis and required for TakCo to perform the
Services.



 

“Healthaxis Data” means any data or tangible information of Healthaxis or any
Healthaxis Affiliate or customer that is provided by Healthaxis or any such
Affiliate to TakCo for use in the performance of its obligations under this
Agreement, including data and information with respect to the businesses,
customers, operations, facilities, products, consumer markets, assets and
finances of Healthaxis or any Affiliate. Examples of Healthaxis Data include any
of the foregoing that are service level measurements, Healthaxis asset
information, charges hereunder, and Healthaxis customer data, including all
healthcare claims data from any source. Service level measurements and charges
hereunder are also the Confidential Information of TakCo.



 

“Healthaxis Equipment” means Equipment owned by or leased to Healthaxis or a
Healthaxis Affiliate that is used in connection with the Services. Unless
otherwise agreed, Healthaxis Equipment shall include the RS/6000 AIX system in
India and all Equipment necessary for the performance of the data center
Services in Virginia other than uninterruptible power supply and physical
security.



 

“Healthaxis Licensed Materials” means Third Party Software and other Materials
that are proprietary to third parties to which Healthaxis has obtained a license
pursuant to a written agreement with such third party.



 

“Healthaxis Owned Materials” shall mean: (a) the Materials owned by Healthaxis
as of the Effective Date, and all enhancements and derivative works of such
Materials, including United States and foreign intellectual property rights,
including copyrights, in such Materials, and (b) the intellectual property
rights, including copyrights, in the Developed Materials.



2

--------------------------------------------------------------------------------

 

 

“Healthaxis Owned Software” means Software owned by Healthaxis as of the
Effective Date, and all intellectual property rights, including copyrights, in
enhancements and derivative works of such Software, including United States and
foreign intellectual property rights, including copyrights, in such Software,
and the Developed Materials that consist of Software.



 

“Healthaxis Personnel” means the employees, agents, contractors or
representatives of Healthaxis.



 

“Healthaxis Project Executive” shall have the meaning given such term in Section
10.1.



 

“Healthaxis Software” means Software that is either: (a) Healthaxis Licensed
Materials; or (b) Healthaxis Owned Materials.



 

“Healthaxis Third Party Contractors” shall have the meaning given such term in
Section 9.2.



 

“Laws” mean all federal, state and local laws, statutes, regulations, rules,
executive orders, supervisory requirements, directives, interpretive letters and
other official releases of or by any government.



 

“Losses” mean all losses, liabilities, damages and claims (including taxes), and
all related costs and expenses (including reasonable legal fees and
disbursements and reasonable costs of investigation, litigation, settlement,
judgment, interest and penalties).



 

“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or interfere with the operation of the computer
system containing the code, program or sub-program, or to intentionally halt,
disable or interfere with the operation of the Software, code, program, or
sub-program, itself, or (ii) any device, method, or token whose knowing or
intended purpose is to permit any person to circumvent the normal security of
the Software or the system containing the code.



 

“Materials” means, collectively, Software, literary works, other works of
authorship, specifications, design documents and analyses, programs, program
listings, programming tools, documentation, reports, drawings and similar work
product.



 

“New Services” means services, functions and responsibilities that are not
described on Schedule B or otherwise initially provided for in this Agreement.



 

“Performance Standards” means, individually and collectively, the Service Levels
and the other quantitative and qualitative performance standards and commitments
for the Services contained in Schedule C.



 

“Personnel” means, with respect to an Entity, the employees, agents, contractors
and representatives of such Entity.



 

“Policy and Procedures Manuals” means the then current versions of any
Healthaxis documentation that sets forth the policies, procedures, processes,
methods and other requirements for performing the Services designated as such
and provided in writing to TakCo.



 

“Proprietary Information” shall have the meaning given such term in Section
13.3.



 

“Required Consents” means: (a) the consents (if any) required to be obtained (i)
to grant TakCo the right to use and/or access the Healthaxis Owned Software and
Third Party Software in connection with providing the Services or (ii) to assign
or transfer to Healthaxis all intellectual property rights, including the
copyright, in any Developed Materials; and (b) all other consents required from
third parties in connection with TakCo’s provision of the Services.



 

“Service Taxes” means all sales, lease, service, value-added, use, personal
property, excise, consumption, and other taxes or duties that are assessed
against either Party on the provision of the Services as a whole, or on any
particular Service received by Healthaxis from TakCo.



3

--------------------------------------------------------------------------------

 

 

“Services” means, collectively the services, functions and responsibilities set
forth in Article 4 and Schedule B as they may be supplemented, enhanced,
modified or replaced by mutual agreement during the Term in accordance with this
Agreement.



 

“Service Levels” means the quantitative performance standards for the Services
set forth in Schedule C.



 

“Service Level Credits” shall have the meaning given such term in Section 7.2
andSchedule C.



 

“Software” means both the source code and object code of software programs
(including compilers, database management software, applications software,
system software, utilities and other software programs), and all associated
documentation and programmers notes, and all versions, upgrades and enhancements
to the same.



 

“Staffing Plan” shall have the meaning given such term in Section 8.7.



 

“TakCo Facilities” means the facilities owned or leased by TakCo at which the
Services are performed.



 

“TakCo Personnel” means Personnel of TakCo who are dedicated to Healthaxis to
perform any Services under this Agreement.



 

“TakCo Project Executive” shall have the meaning given such term in Section 8.2
and shall describe the TakCo representative responsible for both the day-to-day
relationship with Healthaxis, as well as the delivery of the Services to
Healthaxis.



 

“Key TakCo Personnel” means the TakCo Personnel filling the positions designated
in Schedule A as Key TakCo Personnel.



 

“Term” means the five (5) year period that commences as of 12:00:01 a.m., EST,
on the Effective Date and continues, unless this Agreement is terminated as
provided herein or extended as provided in Sections 3.2 or 20.5, in which case
the Term shall end at 12:00 midnight on the effective date of such termination
or the date to which this Agreement is extended.



 

“Third Party Contracts” means all written third party agreements with TakCo that
are necessary to provide the Services from time to time, including, but not
limited to, licenses to Third Party Software, facilities leases, employment
agreements, data and communications service provider agreements.



 

“Third Party Software” means all Software products (and all modifications,
replacements, upgrades, enhancements, documentation, materials and media related
thereto) that are owned by third parties and used by TakCo to provide the
Services.



 

“Transfer Assistance Services” means the reasonable termination/expiration
assistance requested by Healthaxis to allow the Services to continue without
material interruption or material adverse effect, and to facilitate the orderly
transfer of the Services to Healthaxis or its designee, as such assistance is
further described inSection 4.2.



 

“Workstations” means the personal data processing and computer equipment used by
TakCo Personnel to perform the Services, together with the LAN, WAN up to but
excluding the router at the Data Center and associated infrastructure necessary
to support performance of the Services.



2.2
  Other Terms



 

The terms defined in this Article include the plural as well as the singular.
Unless otherwise expressly stated, the words “herein,” “hereof,” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular Article, Section, subsection or other subdivision. Article,
Section, subsection and Schedule references refer to articles, sections and
subsections of, and schedules to,



4

--------------------------------------------------------------------------------

 

 

this Agreement. The words “include” and “including” shall not be construed as
terms of limitation. The words “day,” “month,” and “year” mean, respectively,
calendar day, calendar month and calendar year, and the words “writing” or
“written” mean preserved or presented in retrievable or reproducible written
form. Except as provided in this Agreement, “writing” or “written” may mean
electronic (including e-mail transmissions where receipt is acknowledged by the
recipient, but excluding voice mail) or hard copy, including by facsimile (with
acknowledgment of receipt from the recipient’s facsimile machine), unless
otherwise stated. Other terms used in this Agreement are defined in the context
in which they are used and shall have the meanings there indicated.



2.3
  AssociatedContract Documents



 

This Agreement includes each of the following schedules and their attached
exhibits, all of which are attached to this Agreement and incorporated into this
Agreement by this reference:



A   Key TakCo Positions and Critical Support Personnel

B   Services

C   Service Levels and Performance Credits

D   TakCo Charges

E   TakCo Facilities

F   Healthaxis Equipment, Healthaxis Owned Materials and Healthaxis Licensed
Materials


3.
  TERM



3.1
  InitialTerm



 

This Agreement shall begin on the Effective Date and continue throughout the
Term, unless terminated earlier or extended in accordance with this Agreement.



3.2
  Extension



 

By giving prior written notice to the other Party not less than 6 months prior
to the expiration date of the initial Term, either Party shall have the right,
and the other party shall have the obligation, to negotiate in good faith during
a period of sixty (60) days the terms and conditions upon which the term of the
Agreement may be extended for a period of five (5) years following the
expiration date of the initial Term. If the Parties are unable to reach
agreement upon renewal terms and conditions during the sixty-day negotiation
period, the Agreement will expire at the end of the initial Term.



4.
  SERVICES



4.1
  Overview



(a)   Description. Commencing on the Effective Date, TakCo and Healthaxis shall
jointly develop and implement a transition plan and schedule pursuant to which
the functions described in Schedule B as currently performed by Healthaxis
Personnel will be transitioned to the dedicated TakCo Personnel. As the
designated functions are transitioned, the TakCo Personnel shall thereafter
provide the Services to Healthaxis in accordance with this Agreement. The
Services shall consist of the services, functions and responsibilities as set
forth in this Agreement, and in all cases to be performed in accordance with the
Policy and Procedures Manuals. Changes to the Policy and Procedures Manuals
following the Effective Date shall be subject to an equitable adjustment to the
Staffing Plan or the Charges.


  Healthaxis shall provide the Healthaxis Equipment, Healthaxis Licensed
Materials and Healthaxis Owned Materials. TakCo shall provide the Workstations,
the facilities in India and Virginia. The Parties shall mutually agree on the
provision of any other facilities, Equipment, Third Party Software and other
resources necessary for TakCo to provide the Services. Any changes to the
specifications for facilities, Equipment, Third Party Software or other
resources to be used by TakCo to perform the Service required by Healthaxis
shall be subject to an equitable adjustment to the Charges.


5

--------------------------------------------------------------------------------

 

(b)   Exclusivity. Subject to Section 11.6 and so long as Healthaxis has not
partially terminated this Agreement under Section 20.2 hereof regarding the
applicable Services, during the Term (i) TakCo shall be the exclusive provider
of data capture Services to be performed outside the United States (excepting
the existing data capture facility in Jamaica) to Healthaxis, and (ii)
Healthaxis will not enter into discussions or agreements with any third parties
that would be inconsistent with its obligation to migrate the data center
Services or the technical and professional resource Services to TakCo.
Otherwise, this Agreement shall not be construed as a requirements contract and
this Agreement shall not be interpreted to prevent Healthaxis from obtaining
from third parties, or providing to itself, any or all of the services described
in this Agreement.


4.2
  Transfer Assistance Services



(a)   Availability. TakCo shall provide to Healthaxis or Healthaxis’s designee
the Transfer Assistance Services in this Agreement.


(i)   TakCo shall provide such Transfer Assistance Services to Healthaxis or its
designee (i) commencing up to six (6) months prior to the expiration of the Term
(including any renewal Term) or on such earlier date as Healthaxis may request
and continuing for up to six (6) months following the effective date of the
expiration of the Term (as such effective date may be extended pursuant
toSection 3.2), (ii) commencing upon any notice of termination of the Term with
respect to all or any portion of the Services, and continuing for up to six (6)
months following the effective date of such termination (as such effective date
may be extended pursuant to Section 20.4), (iii) commencing upon notice of
termination of any portion of the Services no longer required by Healthaxis and
continuing for up to six (6) months following the effective date of such
termination (as such effective date may be extended pursuant to Section 20.4).


(ii)   TakCo shall provide Transfer Assistance Services to Healthaxis or its
designee regardless of the reason for the expiration or termination of the Term;
provided that if the Agreement is terminated by TakCo under Section 20.1(b) or
(c) for Healthaxis’s default, TakCo may require Healthaxis to (i) pay in advance
for Transfer Assistance Services provided or performed under this Section 4.2,
(ii) pay all outstanding undisputed Charges, and (iii) establish an escrow
account based on mutually agreed terms to ensure payment of future Charges.


(iii)   To the extent Healthaxis requests Transfer Assistance Services, such
Services shall be provided subject to and in accordance with the terms and
conditions of this Agreement. TakCo shall perform the Transfer Assistance
Services with at least the same degree of accuracy, quality, completeness,
timeliness, responsiveness and cost-effectiveness as it provided and was
required to provide for the same or similar Services during the Term. The
quality and level of performance of the Services provided by TakCo following the
expiration or termination of the Term with respect to all or part of the
Services or TakCo’s receipt of a notice of termination or non-renewal shall not
be materially degraded or deficient in any respect.


(b)   Scope of Service. As part of the Transfer Assistance Services, TakCo will
timely transfer the control and responsibility for all Services, including
documentation, software support and data management functions, previously
performed by or for TakCo to Healthaxis and/or Healthaxis’ designees.
Additionally, TakCo shall provide any and all reasonable assistance requested by
Healthaxis to allow:


(i)   the systems associated with the Services to operate efficiently;


6

--------------------------------------------------------------------------------

 

(ii)   the Services to continue without material interruption or material
adverse effect; and


(iii)   the orderly transfer of the Services to Healthaxis and/or its
designee(s).


 

The Transfer Assistance Services shall consist of the Services, functions and
responsibilities set forth in this Agreement and all similar services requested
from time to time by Healthaxis.



 

In addition to the initial six (6) month post-termination period specified
inSection 4.2(a)(i) above, at Healthaxis’ written request (which must be given
at least 180 days prior to the expiration or termination date), and provided
that Healthaxis is pursuing a migration of some or all of the Services to itself
or a third party, TakCo shall provide to Healthaxis such Services for an
additional period not to exceed six (6) months from the end of such initial six
(6) month period. To the extent Healthaxis requests such Services, Healthaxis
will continue to pay TakCo the Charges.



 

Unless otherwise agreed in writing, if Healthaxis requests that TakCo provide or
perform Transfer Assistance Services in accordance with this Agreement,
Healthaxis will pay TakCo the rates and charges specified in Schedule D (or if
no charge is specified in Schedule D, then a reasonable charge) for TakCo
Personnel or resources required to perform such Transfer Assistance Services. If
Transfer Assistance Services require additional resources beyond those being
used to provide the Services, Healthaxis will pay TakCo for such usage as a New
Service.



(c)   Survival of Terms. This Section 4.2 shall survive termination/expiration
of the Term.


5.
  REQUIRED CONSENTS



 

Healthaxis is responsible for obtaining all Required Consents. TakCo will
cooperate with and assist Healthaxis in obtaining all Required Consents that may
become necessary from time to time in connection with TakCo’s performance of the
Services or upon the expiration or termination of this Agreement in accordance
with Article 4.



6.
  FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES



6.1
  Service Facilities



(a)   Service Facilities. The Services shall be provided at or from the
production and data center locations owned or leased by TakCo as described in
Schedule E, or any other service location as may be agreed upon by TakCo and
Healthaxis from time to time.


(b)   Facilities Requirements. Each TakCo Facility shall meet the minimum
security and other standards as specified in Schedule E. Except with respect to
management, administrators and supervisors, TakCo shall not collocate the TakCo
personnel utilized for performance of the Services with other TakCo personnel
performing services for third parties.


(c)   Furniture, Fixtures and Equipment. Except as may be expressly provided in
this Agreement, TakCo shall be responsible for providing all furniture,
fixtures, office equipment, Workstations and facilities management and support
services at the TakCo Facilities needed by TakCo or TakCo Personnel to provide
the Services. Material upgrades, improvements, replacements and additions to
such Workstations shall be subject to an equitable adjustment to the Charges.


(d)   Other TakCo Responsibilities Regarding Facilities. TakCo shall be
responsible for site management, site administration and similar services
regarding TakCo Personnel located at the TakCo Facilities, and provide all
necessary emergency power supply and uninterrupted power supply services and all
necessary Workstations at TakCo Facilities.


7

--------------------------------------------------------------------------------

 

(e)   Employee Services. TakCo shall be responsible for all employee services
and the physical security of the facilities used by TakCo Personnel assigned to
Healthaxis to perform the Services.


(f)   Facilities Compliance. TakCo shall provide TakCo Facilities compliant with
all applicable Indian laws, rules, codes, regulations and standards.


(g)   Healthaxis Assets at TakCo Facilities. All Healthaxis Equipment,
Healthaxis Owned Materials and Healthaxis Licensed Materials located at TakCo
Facilities to enable TakCo Personnel to perform the Services shall be secured at
the TakCo Facilities and safeguarded in accordance with the Agreement. As of the
Effective Date, Healthaxis shall provide the Equipment, Healthaxis Owned
Materials and Healthaxis Licensed Materials identified in Schedule F. Upon
termination or expiration of this Agreement, or at anytime upon request from
Healthaxis, TakCo shall return such Healthaxis Materials and Healthaxis
Equipment in the same condition as the condition in which the same were first
located at TakCo Facilities, reasonable wear and tear excepted.


6.2
  Software



(a)   TakCo Personnel shall not use Software other than Healthaxis Software or
Third Party Software specifically designated by Healthaxis on their Workstations
to perform TakCo’s obligations under this Agreement.


(b)   TakCo shall be responsible for:


(i)   the support, administration, operation and maintenance of all Third Party
Software to be used by TakCo on the Workstations in performing the Services,
including payment of required license and maintenance fees. Any changes to the
Third Party Software required by Healthaxis for use in performing the Services
shall be subject to an equitable adjustment in the Charges; and


(ii)   the compliance with and performance of all operational and administrative
obligations specified in such licenses and agreements, including nondisclosure
obligations. If any of these are Healthaxis licenses or agreements, this
obligation shall be limited to performance of operational and administrative
obligations provided in writing to TakCo.


(c)   Healthaxis shall be responsible for:


(i)   the support, administration, operation and maintenance of all Third Party
Software to be used on the servers in India or the Equipment in Virginia by
TakCo on the Workstations in performing the Services, including payment of
required license and maintenance fees; and


(ii)   the compliance with and performance of all operational and administrative
obligations specified in such licenses and agreements to the extent applicable
to the Services, including nondisclosure obligations provided in writing to
TakCo.


6.3
  Equipment



(a)   TakCo Personnel shall not use any Equipment other than Workstations
specified by Healthaxis or other Equipment provided by Healthaxis to perform the
Services without the prior written consent of Healthaxis.


(b)   With respect to the Healthaxis Equipment to be placed at the TakCo
Facilities, TakCo shall be responsible for cooperating, assisting and advising
Healthaxis in connection with the relocation, testing, installation, rollout,
use, support, management, administration, operation and maintenance of the
Healthaxis Equipment according to an agreed services implementation plan and the
Policy and Procedures Manuals.


8

--------------------------------------------------------------------------------

 

6.4
  Third Party Contracts



 

TakCo shall be responsible for the evaluation, procurement, use, support,
management, administration, operation and maintenance of all Third Party
Contracts, and the performance, availability, reliability, compatibility and
interoperability of Third Party Contracts and the services and products provided
thereunder, and for performance of any operational, administrative or
contractual obligations imposed on TakCo under Third Party Contracts necessary
to perform TakCo’s responsibilities hereunder, including, but not limited to,
the facilities leases, maintenance on Workstations, licenses to Software
provided by TakCo and installed on the Workstations, connectivity and telecom
agreements, but excluding Third Party Contracts relating to Healthaxis’
performance of its responsibilities hereunder, including maintenance on
Healthaxis Equipment, Healthaxis owned Materials or Healthaxis Licensed
Materials.



6.5
  License to Healthaxis Software and Materials



 

As of the Effective Date, Healthaxis hereby grants to TakCo a non-exclusive,
fully paid-up, irrevocable license during the Term and any Transfer Assistance
Services period to use the Healthaxis Owned Software and Healthaxis Owned
Materials and to prepare derivative works of the same as part of the Services,
in each case solely at the TakCo Facilities, for the express and sole purpose of
providing the Services and any requested Transfer Assistance Services.
Healthaxis Owned Software and Healthaxis Owned Materials shall remain the
property of Healthaxis. TakCo shall not use any Healthaxis Owned Software or
Healthaxis Owned Materials for the benefit of any person or Entity other than
Healthaxis. Except as otherwise requested or approved by Healthaxis, TakCo and
its Subcontractors shall cease all use of Healthaxis Owned Software and
Healthaxis Owned Materials (except as may be provided in Article 14 of this
Agreement) upon the later of the end of the Term or any Transfer Assistance
Services period and shall deliver all source code and documentation relating to
such Software upon the later of the completion of the Term or any Transfer
Assistance Services period.



6.6
  Access to Third Party Software and Maintenance



 

During the Term, and subject to obtaining any Required Consents, Healthaxis
shall grant to TakCo, for the sole purpose of performing the Services during the
Term and any Transfer Assistance Services period, any rights that may be
necessary for TakCo to access and use Third Party Software and related
Healthaxis Third Party Contracts that Healthaxis has with respect to such Third
Party Software and Third-Party Contracts. TakCo shall comply with the duties,
including use restrictions and those of nondisclosure, imposed on Healthaxis by
such licenses and agreements made available to TakCo in writing. Except as
otherwise requested or approved by Healthaxis (or the relevant licensor), TakCo
shall cease all use of such Third-Party Software and Third-Party Contracts on
the later of the end of the Term or Transfer Assistance Services period and
shall return any and all such Software (including the source code, programmers
notes and documentation pertaining thereto) to Healthaxis and/or any third-party
licensor, if and as applicable.



6.7
  Notice of Defaults



 

Healthaxis and TakCo shall promptly inform the other Party of any breach of, or
misuse or fraud in connection with, any Third-Party Contract(s), Equipment Lease
or Third-Party Software license of which it becomes aware and shall cooperate
with the other Party to prevent or stay any such breach, misuse or fraud.



7.
  SERVICE LEVELS



7.1
  General



 

Except as expressly provided in Section 18.2 of this Agreement, TakCo shall
perform the Services to enable Healthaxis to meet or exceed the Service Levels
set forth inSchedule C.



9

--------------------------------------------------------------------------------

 

7.2
  Service Level Credits



 

TakCo recognizes that its failure to perform the Services (e.g., failure to
provide back-up generator power, to have redundant telecommunications lines to
the Data Center or to provide TakCo personnel at the Indian facility) may
prevent Healthaxis from meeting the Service Levels may subject Healthaxis to
contractual penalties under agreements Healthaxis has with its customers.
Accordingly, if TakCo fails to adhere to the Policy and Procedures Manual or
otherwise fails to perform the Services other than the actions or omissions of
Healthaxis or circumstances that are excused as Force Majeure under Section
18.2, and as a direct result Healthaxis fails to meet any Service Level for
reasons then TakCo shall provide a credit to Healthaxis calculated in accordance
with Schedule C that in any event will not exceed the actual amount of the
credit, performance penalty or similar amount or adjustment actually paid or
provided by Healthaxis to the impacted Healthaxis customer (“Service Level
Credits”). To the extent new customers are added by Healthaxis for which
different Service Levels and Service Level Credits will apply other than those
specified as of the Effective Date, Healthaxis will advise TakCo of all the
specific Service Levels and Service Level Credits for each such customer
pursuant to agreed upon procedures. Any such additions or modifications to the
Service Levels or Service Level Credits shall be subject to the mutual agreement
of the Parties. To the extent Healthaxis customers’ monetary remedies are
limited to service level credits or performance penalties in their contracts
with Healthaxis for a given Service Level breach, Service Level Credits under
this Agreement shall be Healthaxis’ sole monetary remedy for the breach of the
Agreement by TakCo causing the Service Level failure.



7.3
  Problem Analysis



 

If TakCo fails to provide Services and thereby prevents Healthaxis from meeting
the Service Levels, TakCo shall:



(i)   promptly investigate and report on the causes of the problem;


(ii)   provide a Root Cause Analysis of such failure as soon as practicable
after such failure;


(iii)   develop and implement a plan to correct the problem and to begin
performing the Services to enable Healthaxis to meeting the Service Levels as
soon as practicable which may include an equitable adjustment to the Staffing
Plan or Charges; and


(iv)   advise Healthaxis, as and to the extent reasonably requested by
Healthaxis, of the status of remedial efforts being undertaken with respect to
such problem.


 

TakCo shall use diligent efforts to complete the Root Cause Analysis within
fifteen (15) days.



7.4Measurement and Monitoring


 

TakCo shall implement measurement and monitoring tools and metrics, as well as
standard reporting procedures in accordance with the Policy and Procedures
Manual to measure and report against the applicable Service Levels. TakCo shall
utilize any tools and processes specified by Healthaxis to be used for change
control and problem management in the Policy and Procedures Manual.



8.
  PROJECT PERSONNEL



8.1
  Key TakCo Personnel



(a)   Approval of Key TakCo Personnel.



(i)   Before assigning an individual to replace any of the Key TakCo Personnel,
whether on an initial assignment or a subsequent assignment, TakCo shall notify
Healthaxis of the proposed assignment, shall introduce the individual to
appropriate Healthaxis representatives, shall provide reasonable opportunity for
Healthaxis representatives to interview the individual, and shall provide
Healthaxis with a resume and such other information about the individual as may
be reasonably requested by Healthaxis.


10

--------------------------------------------------------------------------------

 

  If Healthaxis in good faith objects to the proposed assignment for a specified
lawful reason, the Parties shall attempt to resolve Healthaxis’s concerns on a
mutually agreeable basis. If the Parties have not been able to resolve
Healthaxis’s concerns within ten (10) business days, TakCo shall not assign the
individual to that position and shall propose to Healthaxis the assignment of
another individual of suitable ability and qualifications.


(ii)   The Key TakCo Personnel that have been approved as of the Effective Date
are listed inSchedule A.


(iii)   The Parties may from time to time change the positions designated as Key
TakCo Personnel under this Agreement by mutual agreement of the Parties.


(b)   Continuity of Key TakCo Personnel. TakCo shall cause each of the Key TakCo
Personnel to devote the necessary time and effort (which will likely fluctuate
from time to time) to the provision of the Services under this Agreement. TakCo
shall not transfer, reassign or remove any of the Key TakCo Personnel except
where the Key TakCo Personnel (i) voluntarily resigns from TakCo, (ii) is
dismissed by TakCo for violations of conditions of employment, (iii) fails to
perform his or her duties and responsibilities pursuant to this Agreement in
TakCo’s reasonable judgment or (iv) dies or is unable to work due to his or her
illness or disability or announce its intention to do so during the specified
period without Healthaxis’s prior approval, which approval shall not be
unreasonably withheld. TakCo shall transfer, reassign or remove one of its Key
TakCo Personnel only after (i) giving Healthaxis at least thirty (30) days’
prior written notice of such action and (ii) complying with the requirement
ofSection 8.1(a)(i) above and Section 8.4 below.


8.2
  TakCo Project Executive



 

TakCo shall designate an “TakCo Project Executive” for Healthaxis. The TakCo
Project Executive shall:



(i)   be one of the Key TakCo Personnel;


(ii)   be a full-time employee of TakCo;


(iii)   devote sufficient time and effort to managing the Services provided to
Healthaxis;


(iv)   serve as the single point of accountability for the Services; and


(v)   have day-to-day authority for ensuring customer satisfaction and achieving
attainment of all Service Levels and Performance Standards.


8.3
  TakCo Personnel Are Not Healthaxis Employees



 

The Parties intend to create an independent contractor relationship and nothing
in this Agreement shall operate or be construed as making Healthaxis or TakCo
partners, joint venturers, principals, agents or employees of the other. No
officer, director, employee, agent, Affiliate, contractor or Subcontractor
retained by TakCo to perform work on Healthaxis’s behalf hereunder shall be
deemed to be an officer, director, employee, agent, Affiliate, contractor or
Subcontractor of Healthaxis. Notwithstanding Healthaxis’ rights hereunder,
TakCo, not Healthaxis, has the sole right, power, and authority over the
employment of the TakCo Personnel and the sole obligation to compensate such
TakCo Personnel for all work performed by them on Healthaxis’ behalf pursuant to
this Agreement.



11

--------------------------------------------------------------------------------

 

8.4
  Replacement, Qualifications and Retention of TakCo Personnel



(a)   TakCo shall assign sufficient TakCo Personnel to provide the Services in
accordance with the Staffing Plan as it exists from time to time, and each such
TakCo Personnel shall meet the requirements and have the qualifications as
reasonably specified by Healthaxis.


(b)   In the event that Healthaxis determines reasonably, lawfully and in good
faith that the continued assignment to Healthaxis of any TakCo Personnel
(including Key TakCo Personnel) is not in the best interests of Healthaxis, then
Healthaxis shall give TakCo written notice to that effect specifying the reason
for its position and requesting that such TakCo Personnel be removed from the
account and whether a replacement is being requested. Promptly after its receipt
of such a request by Healthaxis, TakCo shall have ten business days to
investigate the matters stated in the request and discuss its findings with
Healthaxis. If TakCo determines that Healthaxis’s request is reasonable, lawful
and in good faith, TakCo shall take appropriate action. If requested to do so by
Healthaxis, TakCo shall immediately remove the individual in question from all
Healthaxis activities pending completion of TakCo’s investigation and
discussions with Healthaxis. If, following discussions with TakCo, Healthaxis
still in good faith requests removal/replacement of such TakCo Personnel, TakCo
shall on two weeks advance notice remove the TakCo Personnel, and, then, if
requested, replace such TakCo Personnel with an individual of suitable ability
and qualifications in accordance with the Staffing Plan.


8.5
  Personnel Screening



 

TakCo agrees to follow the pre-employment and post-employment screening
procedures applicable to specific functions used by Healthaxis for its own
employees documented in the Policy and Procedures Manual.



8.6
  Hiring of Employees



 

During the Term and for a period of six (6) months following the expiration or
termination hereof (including any extended post-termination/expiration
transition period), TakCo will not solicit for employment directly, nor employ,
any current employee of Healthaxis involved in the performance of Healthaxis’s
obligations under this Agreement without the prior written consent of
Healthaxis. During the Term and for a period of six (6) months following the
expiration or termination hereof (including any extended
post-termination/expiration transition period), Healthaxis will not solicit for
employment directly, nor employ, any current employee of TakCo or its Affiliates
involved in the performance of TakCo’s obligations under this Agreement without
the prior written consent of TakCo. For purposes of this Section 8.6, “current
employee” shall be deemed to include an employee of the applicable Entity who is
then currently actively employed by the Entity or who was so employed by the
Entity within the previous six (6) month period.



12

--------------------------------------------------------------------------------

 

8.7
  Assignment of Personnel



 

TakCo shall assign to the performance of its obligations under this Agreement
the number of TakCo Personnel specified in a detailed staffing schedule mutually
agreed by the Parties (the “Staffing Plan”). The Staffing Plan shall be reviewed
and updated weekly and shall be maintained in a manner that will permit TakCo to
assign to the Services an adequate number of staff to perform all of TakCo’s
obligations hereunder, including, without limitation, administration,
management, audit support, reporting and meetings requirements. Many of the
functions may require a number of Personnel that is variable in nature and
therefore the Parties shall develop policies and procedures to implement and
maintain the Staffing Plan on an ongoing basis. All changes to the Staffing Plan
will be made by mutual agreement of the Parties based on the expected volumes
and business requirements of Healthaxis. Additional requirements for staffing
shall be included in the Staffing Plan with as much notice as possible and at
least reasonable notice (generally at least thirty (30) days advance notice is
preferred unless otherwise agreed). Healthaxis will provide TakCo with as much
notice as possible and at least reasonable notice (generally at least thirty
(30) days advance notice is preferred unless otherwise agreed) of reductions in
the staffing requirements. Generally, all TakCo Personnel assigned to the
Healthaxis account will be fully dedicated to the Healthaxis account and may not
be utilized by TakCo on non-Healthaxis business; provided however, that it is
understood and agreed that the TakCo Project Executive and other TakCo employees
who provide administrative, management and other overhead functions on behalf of
TakCo in carrying out the obligations of TakCo in this Agreement as well as
other TakCo business are not dedicated or billable to Healthaxis.



8.8
  Training. Healthaxis will provide reasonable training for TakCo Personnel and
at least to the same extent Healthaxis provides training to its other employees
based on the function they perform.



9.
  TAKCO RESPONSIBILITIES



9.1
  Policy and Procedures Manuals



 

TakCo Personnel shall perform the Services in accordance with the Policy and
Procedures Manuals as specified by Healthaxis from time to time. In the event of
a conflict between the provisions of this Agreement and the Policy and
Procedures Manuals, the provisions of this Agreement shall control unless the
Parties expressly agree otherwise and such agreement is set forth in the
relevant portion of a Policy and Procedures Manual approved by Healthaxis and
TakCo in writing.



9.2
  Cooperation with Healthaxis Third-Party Contractors



 

Subject to Section 4.1(b), Healthaxis may hire contractors, subcontractors,
consultants and/or other third parties (“Healthaxis Third Party Contractors”) to
perform any tasks related to the Services or any New Services. TakCo Personnel
shall reasonably cooperate with and work in good faith with Healthaxis Third
Party Contractors as directed by Healthaxis, subject to reasonable protection of
TakCo’s Confidential Information and intellectual property and an equitable
adjustment in the Staffing Plan and Charges.



9.3
  Reports



(a)   Reports. In addition to reports specified elsewhere in this Agreement, the
Parties may mutually agree on additional reports to be generated by TakCo and
delivered to Healthaxis on an ad hoc or periodic basis.


(b)   Back-Up Documentation. As part of the Services, TakCo shall provide
Healthaxis with such documentation and other information available to TakCo as
may be reasonably requested by Healthaxis from time to time in order to verify
the accuracy of the reports provided by TakCo. In addition, each Party shall
provide the other Party with documentation and other information reasonably
requested by Healthaxis from time to time related to the Service Levels.


13

--------------------------------------------------------------------------------

 

(c)   Correction of Errors. As part of the Services, TakCo shall promptly
correct any errors or inaccuracies in or with respect to the reports, Healthaxis
Data or other deliverables provided to Healthaxis as part of the Services.


9.4
  Meetings



 

In order to assist Healthaxis in its business planning, during the Term,
representatives of the senior management of TakCo and representatives of the
senior management of Healthaxis agree to meet in person or telephonically no
less frequently than monthly (provided that such parties shall meet in person no
less frequently than quarterly) (a) to discuss, prioritize and balance
Healthaxis’s needs and TakCo’s resources on the Healthaxis account, including,
without limitation, manpower and personnel resources, and (b) to discuss any
other matters arising under this Agreement. Such meetings will include review of
monthly reports, planned or anticipated activities and changes that might
materially and adversely affect performance, and such other matters as
appropriate.



9.5
  Quality Assurance



 

TakCo shall perform the Services in an accurate and timely manner, in accordance
with the Policy and Procedures Manuals.



 

Healthaxis shall have final authority to promulgate processes, procedures,
manners and methods to be used in performance of the Services and information
technology architectures, standards and plans used to provide or support the
Services, and to modify or grant waivers from such processes, procedures,
manners, methods, architectures, standards or plans, all in accordance with the
Policy and Procedures Manuals. TakCo shall (i) comply with and enforce the
processes, procedures, manners, methods, information technology architectures,
standards and plans as specified by Healthaxis from time to time and delivered
to TakCo, provided any changes are subject to an equitable adjustment to the
Staffing Plan and Charges, (ii) modify the Services as and to the extent
necessary to conform to changes to the same, subject to an equitable adjustment
to the Staffing Plan and Charges, and (iii) obtain Healthaxis’ prior approval
for any deviations therefrom.



9.6
  Change Control



 

TakCo shall not make any changes to the Services except in accordance with an
agreed-upon change control procedures contained in the Policy and Procedures
Manuals.



9.7
  Audit Rights



(a)   TakCo Records. TakCo shall maintain records, documents and other
information required to meet Healthaxis’ audit rights under this Agreement,
including, without limitation, all information necessary to verify the accuracy
of Charges to Healthaxis included on any invoice provided to Healthaxis (“TakCo
Records”). TakCo shall retain TakCo Records in accordance with TakCo’s records
retention policy as it may be reasonably adjusted from time to time and provided
to Healthaxis in writing upon request; provided, however, that TakCo shall at
all times comply fully with the Policy and Procedures Manual regarding records
retention.


(b)   Operational Audits. Upon thirty (30) days advance notice from Healthaxis
no more than once annually, TakCo shall provide to Healthaxis (and internal and
external auditors, inspectors, regulators and other representatives that
Healthaxis may designate from time to time) access at reasonable hours to TakCo
Personnel, to the TakCo Facilities at or from which Services are then being
provided, and to TakCo Records, all only to the extent relevant to the Services
and TakCo’s obligation under this Agreement. Such access shall be provided for
the purpose of performing audits and inspections of Healthaxis and its
businesses and to examine TakCo’s performance of the Services, including: (i)
verifying the integrity of Healthaxis Data; (ii) examining the systems that
process, store, support and transmit such data; (iii) examining the controls
(e.g., organizational controls, input/output controls, system modification
controls, processing controls,


14

--------------------------------------------------------------------------------

 

  system design controls and access controls) and the security, back-up
practices and procedures; (iv) examining TakCo’s measurement, monitoring and
management tools; and (v) enabling Healthaxis to meet applicable legal,
regulatory and contractual requirements. As part of the Services, TakCo shall
provide any assistance reasonably requested by Healthaxis or its designee in
conducting any such audit. In addition, TakCo shall reasonably cooperate with
Healthaxis by providing similar records and information necessary for Healthaxis
and its principal officers to meet all applicable quarterly and annual public
reporting and attestation obligations.


(c)   General Procedures.


(i)   Healthaxis shall not be given access to the proprietary information of
other TakCo customers or to TakCo locations that are not related to Healthaxis
or the Services or to information that is not reasonably necessary to perform
the audit.


(ii)   In performing audits, Healthaxis shall endeavor to avoid unnecessary
disruption of TakCo’s operations and unnecessary interference with TakCo’s
ability to perform the Services in accordance with the Performance Standards. In
the event that Healthaxis disrupts TakCo’s operations or interferes with TakCo’s
ability to perform the Services, TakCo shall be excused for such disruption and
relieved of Service Levels.


(iii)   Following any audit under this Section 9.7, Healthaxis shall conduct (in
the case of an internal audit), or request its external auditors or examiners to
conduct, an exit conference with TakCo to obtain factual concurrence with issues
identified in the review.


(iv)   Healthaxis shall use reasonable efforts to conduct the audit efficiently
and expeditiously and at reasonable business hours.


(e)   TakCo Response. TakCo and Healthaxis shall meet to review each audit
report promptly after the issuance thereof. TakCo will respond to each audit
report in writing within thirty (30) days from receipt of such report. TakCo and
Healthaxis shall develop and agree upon an action plan to promptly address and
resolve any deficiencies, concerns and/or recommendations in such audit report,
and TakCo shall undertake remedial action in accordance with such action plan
and the dates specified therein.


(f)   Response to Government Audits. If an audit by a governmental body or
regulatory authority having jurisdiction over Healthaxis or TakCo results in a
finding that TakCo or Healthaxis is not in compliance with any generally
accepted accounting principle or other audit requirement or any rule, regulation
or law relating to the performance of its obligations under this Agreement,
TakCo or Healthaxis, as the case may be, shall, within the time period specified
by such auditor, address and resolve the deficiency(ies) identified by such
governmental body or regulatory authority.


9.8
  Subcontractors



(a)   Use of Subcontractors. TakCo shall not subcontract any portion of its
responsibilities under this Agreement without Healthaxis’ prior written
approval, which may not be unreasonably withheld by Healthaxis. Prior to
entering into a subcontract with a third party for performance of any portion of
the Services, TakCo shall give Healthaxis reasonable prior written notice
specifying the components of the Services affected, the scope of the proposed
subcontract, and the identity and qualifications of the proposed Subcontractor
and other information Healthaxis may reasonably request in order to consider its
approval.


(b)   TakCo Responsibility for Subcontractors. TakCo shall remain responsible
for obligations performed by approved Subcontractors and the conduct of
Subcontractor personnel to the same extent as if such obligations were performed
by TakCo’s employees. TakCo shall be Healthaxis’ sole point of contact regarding
the Services, including with respect to payment.


15

--------------------------------------------------------------------------------

 

9.9
  Compliance with Applicable Laws



 

Healthaxis shall have the right to notify TakCo of changes in Laws applicable to
Healthaxis that may impact the means or manner of providing the Services. TakCo
shall make all reasonable efforts required to implement any modifications to the
Services in accordance with the Policy and Procedures Manual prior to any
applicable deadline imposed by the regulatory or other governmental body having
jurisdiction for such requirement or change subject to an equitable adjustment
in the Staffing Plan and Charges.



10.
  HEALTHAXIS RESPONSIBILITIES



10.1
  Responsibilities



 

In addition to Healthaxis’ responsibilities as expressly set forth elsewhere in
this Agreement and in the Policy and Procedures Manuals, Healthaxis shall be
responsible for the following:



(a)   Healthaxis shall designate, prior to commencement of the Services by
TakCo, one individual to whom all TakCo communications concerning this Agreement
may be addressed (the “Healthaxis Project Executive”), who shall have the
authority to act on behalf of Healthaxis in all day-to-day matters pertaining to
this Agreement. John M. Carradine is hereby designated as the initial Healthaxis
Project Executive. Healthaxis may change the designated Healthaxis Project
Executive from time to time by providing written notice to TakCo. Additionally,
Healthaxis will have the option, but will not be obligated, to designate
additional representatives who will be authorized to make certain decisions
(e.g., regarding emergency maintenance, execution of decision or change
requests, etc.) if the Healthaxis Project Executive is not available.
Furthermore, and notwithstanding the forgoing, TakCo shall be entitled to act on
Services requests made on the authority of all Healthaxis executives or their
designated project managers as set forth in the Policy and Procedures Manuals.


(b)   Healthaxis shall cooperate with TakCo by, among other things, promptly
making available, as reasonably requested by TakCo, management decisions,
information, approvals and acceptances so that TakCo may accomplish its
obligations and responsibilities hereunder.


11.
  CHARGES



11.1
  General



(a)   In consideration of TakCo’s performance of the Services, Healthaxis agrees
to pay TakCo the applicable Charges set forth in Schedule D. Healthaxis agrees
that TakCo shall be compensated on the basis provided in this Agreement for all
Services rendered. The rates provided in Schedule D are generally on a per
person per month (PPPM) basis. The PPPM rates include all direct labor, general
and administrative costs, benefits, Workstations, telecom and data
communications up to but excluding the router at the Data Center, physical space
and facility, depreciation, insurance and fees, office expenses and an overhead
fee factor. The PPPM Charges for Personnel assigned to the Healthaxis account
for only a portion of any given month will be prorated based on the number of
business days worked by that individual during the month in question.


(b)   Except as may be otherwise agreed to in writing by the Parties under
special circumstances, Healthaxis shall not pay any amounts for the Services to
TakCo in addition to those set forth in this Article 11 or Schedule D.


11.2
  Incidental Expenses



 

TakCo acknowledges that, except as expressly provided otherwise in this
Agreement or other instrument signed by an authorized representative of
Healthaxis, incidental expenses that TakCo incurs in performing the Services are
included in TakCo’s Charges and the PPPM rates set forth in this Agreement.
Accordingly, such TakCo expenses are not separately reimbursable by Healthaxis
unless Healthaxis has agreed in advance and in writing to reimburse TakCo for
the expense.



16

--------------------------------------------------------------------------------

 

11.3
  Taxes



 

The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:



(a)   Each Party shall be responsible for any franchise or privilege taxes on
its business and for any taxes based on its net income or gross receipts.


(b)   Each Party shall be responsible for any sales, lease, use, personal
property or other such taxes on Equipment, Software or property it owns or
leases from a third party.


(c)   TakCo shall be responsible for all sales, service, value-added, lease,
use, personal property, excise, consumption and other taxes and duties payable
by TakCo on any goods or services acquired and used or consumed by TakCo in
providing the Services where the tax is imposed on TakCo’s acquisition or use of
such goods or services.


(d)   Healthaxis shall be responsible for all sales, use, excise, value added,
consumption, service or other taxes assessed on the receipt of the Services as a
whole, or on any particular Service received by Healthaxis from TakCo.


(e)   The Parties agree to cooperate reasonably with each other to enable each
to determine more accurately its own tax liability and to minimize such
liability to the extent legally permissible. TakCo’s invoices shall separately
state the Charges that are subject to taxation and the amount of taxes included
therein. Each Party will provide and make available to the other any resale
certificates, information regarding out-of-state or out-of-country sales or use
of equipment, materials or services, and other exemption certificates or
information reasonably requested by either Party.


(f)   Each Party will promptly notify the other of, and reasonably coordinate
with the other, the response to and settlement of, any claim for taxes asserted
by applicable taxing authorities for which the other Party is responsible
hereunder. With respect to any claim arising out of a form or return signed by a
Party to this Agreement, such Party will have the right to elect to control the
response to and settlement of the claim, but the other Party will have all
rights to participate in the responses and settlements that are appropriate to
its potential responsibilities or liabilities. If either Party requests the
other to challenge the imposition of any tax, the requesting Party will
reimburse the other for the reasonable legal fees and expenses it incurs. A
Party will be entitled to a proportional share of any tax refunds or rebates
granted to the extent such refunds or rebates are of taxes that were paid by it.


(g)   Each Party agrees that it will file appropriate tax returns, and pay
applicable taxes owed arising from or related to the Services in applicable
jurisdictions.


11.4
  New Services and Projects



(a)   The Parties may discuss and mutually agree the addition of New Services
under this Agreement.


(b)   Subject to Section 4.1(b), Healthaxis may elect to, and reserves the right
to, solicit and receive bids from third parties to perform New Services. If
Healthaxis elects to use third parties to perform New Services, (i) such New
Services shall not be deemed Services under the provisions of this Agreement and
(ii) TakCo shall reasonably cooperate with such third parties in accordance with
Section 9.2 to the extent such cooperation does not impact TakCo’s ability to
provide the Services.


17

--------------------------------------------------------------------------------

 

11.5
  Proration



 

Any periodic charges that may become due under this Agreement are to be computed
on a calendar month basis, and shall be prorated for any partial month on a
calendar day basis.



11.6

  Competitive Pricing



(a)   The pricing hereunder shall be subject to adjustment only in accordance
with the terms of this Agreement.


(b)   If Healthaxis believes that Healthaxis could obtain services similar to
the Services at the time from unaffiliated third party providers in the global
marketplace at a significantly lower price, then Healthaxis and TakCo shall work
together in good faith to amend this Agreement to provide for the establishment
of additional offshore processing facilities, including additional Indian
facilities, at a reasonably competitive price (taking into account all relevant
factors, including TakCo’s unrecovered amortized start-up costs for the Indian
facility and transition expenses).


12.

  INVOICING AND PAYMENT



12.1
  Invoicing



 

TakCo will invoice Healthaxis after the first day of each month during the Term
for amounts attributable to Services performed during the preceding month. The
invoice will state separately applicable taxes owed by Healthaxis, if any, by
tax jurisdiction. Healthaxis will pay all undisputed invoiced Charges (subject
toSection 12.3) in United States Dollars, by electronic funds transfer to an
account designated by TakCo or by check sent to TakCo at ______within thirty
(30) days after the date of Healthaxis’ receipt of the invoice. Each invoice
shall be accompanied by such details of Charges as are necessary to meet
Healthaxis’ requirements under government accounting rules and regulations, to
validate volumes and fees, and to satisfy Healthaxis’ internal accounting
requirements. TakCo shall include the pricing methodologies, calculations and
related data utilized to establish the Charges.



 

To the extent a credit (including credits for past overcharges, etc.) may be due
to Healthaxis pursuant to this Agreement, TakCo shall provide Healthaxis with an
appropriate credit against amounts then due and owing.



12.2
  Set Off



 

With respect to any amount to be paid or reimbursed by Healthaxis hereunder,
Healthaxis may set off against such amount any amount that TakCo is obligated to
pay Healthaxis hereunder.



12.3
  Disputed Charges



(a)   Healthaxis shall pay undisputed Charges when such payments are due under
this Article 12 and Schedule D. If Healthaxis in good faith disputes whether
TakCo supplied staff to perform Services that are invoiced, whether the correct
PPPM rate is being applied, or has other disputes as to the amounts invoiced,
Healthaxis shall promptly notify TakCo in writing of any associated disputed
amount and the basis for Healthaxis’ dispute together with any appropriate
information supporting Healthaxis’ position. Healthaxis and TakCo shall address
disputes in accordance with the procedures set forth below and in Article 19.


(b)   Neither the failure to dispute any Charges or amounts prior to payment nor
the failure to withhold any amount shall constitute, operate or be construed as
a waiver of any right Healthaxis may otherwise have to dispute any Charge or
amount or recover any amount previously paid.


18

--------------------------------------------------------------------------------

 

(c)   The parties will work together in good faith to resolve any disputed
amount. If such dispute is not resolved within thirty (30) days after the
original payment due date, the parties will resolve such dispute as provided in
Section 19. Once resolved, Healthaxis will pay any disputed amounts with
interest within five (5) days.


12.4
  Late Payment



(a)   Invoices not paid when due shall bear interest on the outstanding balance
at the rate of prime plus two percent (2.0%) per annum (unless restricted by
law, in which case interest shall accrue at the highest legal rate).


(b)   TakCo shall not suspend or otherwise interrupt the provision of Services
to Healthaxis on the basis of Healthaxis’ withholding of amounts disputed in
good faith (which payment dispute shall be resolved pursuant to the dispute
resolution procedures in Section 12.3 and Section 19), unless authority to do so
is granted by Healthaxis in writing. TakCo may suspend performance under this
Agreement if Healthaxis is past due on payment of amounts other than those
disputed under Section 12.3 in good faith. If TakCo intends to suspend
performance, TakCo will provide Healthaxis with at least fifteen (15) days prior
written notice and an opportunity to cure before actually suspending Service. In
the event of a suspension of Service, TakCo shall resume performance as soon as
possible after the past due payment is made.


13.   HEALTHAXIS DATA AND OTHER PROPRIETARY INFORMATION



13.1
  Healthaxis Ownership of Healthaxis Data



 

Healthaxis Data is and shall remain the property of Healthaxis and its
customers, as applicable. TakCo shall, at the times specified below, promptly
deliver to Healthaxis in the available format and on the media then used by
TakCo to provide the Services: (a) a copy of all Healthaxis Owned Materials and
Healthaxis Data (or such portions as shall be specified by Healthaxis) and (b) a
copy of all Developed Materials (or such portions as shall be specified by
Healthaxis). Such deliveries shall occur: (i) at any time at Healthaxis’
request, (ii) at the end of the Term and upon the completion of all requested
Transfer Assistance Services, or (iii) with respect to particular Healthaxis
Data or Healthaxis Owned Materials, at such earlier date that Healthaxis
requests such data. Thereafter, if requested by Healthaxis, TakCo shall destroy
or securely erase all copies of the Healthaxis Data and Healthaxis Owned
Materials in TakCo’s possession or under TakCo’s control. TakCo shall not
withhold any Healthaxis Data or any of the items specified in this Section as a
means of resolving any dispute. TakCo may retain one (1) copy of the Healthaxis
Data and Healthaxis Owned Developed Materials to determine TakCo’s or its
agents’ rights under this Agreement. TakCo shall be relieved of its obligations
to provide the Services to the extent that its performance is prevented or
hindered by the return, erasure or destruction of Healthaxis Data or Healthaxis
Owned Materials or reports prepared pursuant to this Section 13.1. Except to the
extent expressly permitted under this Agreement, Healthaxis Data and Healthaxis
Owned Materials shall not be utilized by TakCo for any purpose other than the
performance of Services under this Agreement and shall not be disclosed (except
as provided in Article 14), sold, assigned, leased, licensed or otherwise
provided to third parties by TakCo or commercially exploited by or on behalf of
TakCo or any TakCo Personnel. TakCo shall not possess or assert any lien or
other right against or to Healthaxis Data.



19

--------------------------------------------------------------------------------

 

13.2
  Safeguarding Healthaxis Data



(a)   TakCo shall establish and maintain environmental, safety and facility
procedures, data security procedures and other safeguards against the
destruction, loss or alteration of Healthaxis Data in the possession of TakCo
which are (i) no less rigorous than those that are commercially reasonable,
documented and enforced by Healthaxis as of the Effective Date, which Healthaxis
will provide to TakCo, and (ii) no less rigorous than those maintained by TakCo
for its own information of a similar nature. Healthaxis shall have the right to
establish backup security for Healthaxis Data and to keep backup copies of the
Healthaxis Data in Healthaxis’ possession at Healthaxis’ expense if Healthaxis
so chooses. No media on which Healthaxis Data is stored may be used
simultaneously to store data of any other customer of TakCo.


(b)   As part of the Services, TakCo shall be responsible for developing and
maintaining procedures for recovering back-up copies of Healthaxis Data.


13.3
  Confidentiality



(a)   Proprietary Information. TakCo and Healthaxis each acknowledges that the
other possesses and will continue to possess information that has been developed
or received by it, has commercial value in its or its customer’s business and is
not in the public domain. Except as otherwise specifically agreed in writing by
the Parties, “Proprietary Information” of Healthaxis or TakCo, or their
respective Affiliates shall mean all information and documentation that belongs
to Healthaxis and TakCo and such Affiliates, or agents, respectively, whether
disclosed to or accessed by such entity or Party in connection with this
Agreement and that: (1) has been marked “confidential” or “proprietary” or with
words of similar meaning at the time of disclosure by such entity or Party, or
(2) if disclosed orally or not marked “confidential” or “proprietary” or with
words of similar meaning at the time of disclosure, was subsequently summarized
in writing within sixty (60) days after disclosure by the disclosing entity or
Party and marked “confidential” or “proprietary” or with words of similar
meaning, or (3) consists of information and documentation included within any of
the following categories: (a) customer, supplier or contractor lists, (b)
customer, supplier or contractor information, (c) information regarding business
plans (strategic and tactical), markets and operations (including performance),
(d) information regarding administrative, financial or marketing activities or
results, (e) pricing information, (f) personnel information, (g) products and
product and service offerings (including specifications and designs), (h)
processes, (i) budgets and financial results, (j) Healthaxis’s third party
contracts to which TakCo has had access, (k) Healthaxis Software and all
Developed Materials, and (l) any information derived from such information.


(b)   Obligations


(1)   TakCo and Healthaxis shall not disclose, and shall maintain the
confidentiality of, all Proprietary Information of the other Party. Healthaxis
and TakCo shall each use at least the same degree of care to safeguard and to
prevent disclosing to third parties the Proprietary Information of the other as
it employs to avoid unauthorized disclosure, publication, dissemination,
destruction, loss or alteration of its own information (or information of its
customers) of a similar nature, but not less than reasonable care. The Parties
may disclose Proprietary Information to their Affiliates, auditors, attorneys
and accountants. Either Party may disclose Proprietary Information of the other
Party to third parties where: (i) use by such person or entity is authorized
under this Agreement; (ii) such disclosure is necessary for the performance of
such person’s or entity’s obligations under or with respect to this Agreement or
otherwise naturally occurs in such person’s or entity’s scope of responsibility;
(iii) the person or entity (and its applicable officers and employees) agree in
writing to assume the obligations substantially similar to those described in
this Section 13.3; and (iv) the disclosing Party assumes full responsibility for
the acts or omissions of such person or entity and takes all reasonable measures
to ensure that the Proprietary Information is not disclosed or used in
contravention of this Agreement. Each Party’s Proprietary Information shall
remain the property of such Party.


20

--------------------------------------------------------------------------------

 

(2)   Neither Party shall: (i) make any use or copies of, or use, the
Proprietary Information of the other Party except as contemplated by this
Agreement; (ii) acquire any right in or assert any lien against the Proprietary
Information of the other Party; (iii) sell, assign, transfer, lease or otherwise
dispose of Proprietary Information to third parties or commercially exploit such
information, including through derivative works; or (iv) refuse for any reason
(including a default or material breach of this Agreement by the other Party) to
promptly provide the other Party’s Proprietary Information (including copies
thereof) to the other Party if requested to do so (in the case of Healthaxis
Data, in the form reasonably requested). Upon expiration or any termination of
this Agreement and completion of each Party’s obligations under this Agreement,
each Party shall return or destroy, as the other Party may direct, all
documentation in any medium that contains, refers to, or relates to the other
Party’s Proprietary Information, and retain no copies. In addition, the Parties
shall take reasonable steps to ensure that their employees comply with these
confidentiality provisions.


(c)   Exclusions. Section 13.3(b) shall not apply to any particular information
that (i) is, at the time of disclosure to it, in the public domain; (ii) after
disclosure to it, is published or otherwise becomes part of the public domain
through no fault of the receiving Party; (iii) is in the possession of the
receiving Party at the time of disclosure to it; (iv) is received from a third
party having a lawful right to disclose such information; or (v) is
independently developed by the receiving Party without reference to Proprietary
Information of the furnishing Party. In addition, the receiving Party shall not
be considered to have breached its obligations under this Section 13.3 for
disclosing Proprietary Information of the other Party as required to satisfy any
legal requirement of a competent government body, provided that, promptly upon
receiving any such request and to the extent that it may legally do so, such
Party advises the other Party of the Proprietary Information to be disclosed and
the identity of the third party requiring such disclosure prior to making such
disclosure in order that the other Party may interpose an objection to such
disclosure, take action to assure confidential handling of the Proprietary
Information, or take such other action as it deems appropriate to protect the
Proprietary Information.


(d)   Loss of Proprietary Information. Each Party shall: (i) promptly notify the
other Party in writing of any possession, use, knowledge, disclosure or loss of
such other Party’s Proprietary Information in contravention of this Agreement;
(ii) promptly furnish to the other Party all known details and reasonably assist
such other Party in investigating and/or preventing the recurrence of such
possession, use, knowledge, disclosure or loss; (iii) reasonably cooperate with
the other Party in any investigation or litigation deemed necessary by such
other Party to protect its rights; and (iv) promptly use all commercially
reasonable efforts to prevent further possession, use, knowledge, disclosure or
loss of Proprietary Information in contravention of this Agreement. Each Party
shall bear any costs it incurs in complying with this Section 13.3(d).


(e)   No Implied Rights. Nothing contained in this Section 13.3 shall be
construed as obligating a Party to disclose its Proprietary Information to the
other Party, or as granting to or conferring on a Party, expressly or impliedly,
any rights or license to any Proprietary Information of the other Party.


(f)   Survival. The Parties’ obligations of non-disclosure and confidentiality
shall survive the expiration or termination of this Agreement for a period of
five (5) years.


21

--------------------------------------------------------------------------------

 

13.4   File Access



 

Healthaxis will have unrestricted access to, and the right to review and retain
the relevant portion of all computer or other files containing Healthaxis Data.
At no time will any of such files or other materials or information be stored or
held in a form or manner not readily accessible to Healthaxis. TakCo will
provide to the Healthaxis Project Executive and his designees all passwords,
codes, comments, keys, documentation and the locations of any such files and
other materials promptly upon the request of Healthaxis, including Equipment and
Software keys and such information as to format, encryption (if any) and any
other specification or information necessary for Healthaxis to retrieve, read,
revise and/or maintain such files and information. Upon the request of the
Healthaxis Project Executive, TakCo will confirm that, to the best of its
knowledge, all files and other information provided to Healthaxis are complete
and that no material element, amount or other fraction of such files or other
information to which Healthaxis may request access or review has been deleted,
withheld, disguised or encoded in a manner inconsistent with the purpose and
intent of providing full and complete access to Healthaxis as contemplated by
this Agreement.



13.5
  HIPAA Privacy and Security



 

Healthaxis’ various customers and/or their respective clients are considered
"Covered Entities" as that term is defined within the Administrative
Simplification provisions of the Health Insurance Portability and Accountability
Act of 1996 ("HIPAA"), including the HIPAA privacy regulation, 45 C.F.R. Part
160 and Part 164, Subparts A and E, the Standards for Privacy of Individually
Identifiable Health Information (“Privacy Rule”) and the HIPAA security
standards, 45 C.F.R. Part 164, Subpart C, the Security Standards for the
Protection of Electronic Protected Health Information (“Security Rule”). In
accordance with HIPAA, Healthaxis has entered into agreements with its customers
that meet the requirements of HIPAA, and which require that Healthaxis enter
into a similar agreement with TakCo prior to disclosing any protected health
information to TakCo. Simultaneously with the execution of this Agreement, TakCo
and Healthaxis shall enter into a mutually agreed Business Associate Agreement
(the “HIPAA BA Agreement”) with Healthaxis that meets the requirements of HIPAA
and the obligations of Healthaxis to its customers. Healthaxis shall maintain
the Policy and Procedures Manual so that the Services if performed in accordance
with the Manual shall comply with HIPAA, including the Privacy Rule and Security
Rule. TakCo and its Personnel shall be familiar with the requirements of HIPAA
set forth in the Policy and Procedures Manual and shall strictly comply with
such requirements, including the Privacy Rule and the Security Rule, in
performing the Services and with regard to all protected health information that
is disclosed to them by Healthaxis. Healthaxis will provide TakCo with
appropriate HIPAA awareness training materials for use in complying, and
appropriate training to comply, with this requirement.



14.
  OWNERSHIP OF MATERIALS



14.1
  Healthaxis Owned Materials



 

Healthaxis shall be the sole and exclusive owner of the Healthaxis Owned
Materials and all intellectual property rights, including copyright, in all
Developed Materials.



14.2
  Developed Materials



(a)   All Developed Materials shall be considered works made for hire that are
owned by Healthaxis. If any such Developed Materials may not be considered a
work made for hire under applicable law, TakCo hereby irrevocably assigns to
Healthaxis, without further consideration, all right, title and interest,
including any copyright interest, TakCo may have to such Developed Materials,
including United States and foreign intellectual property rights, including
copyrights. TakCo acknowledges that Healthaxis and its successors and assigns
shall have the right to obtain and hold in their own name any intellectual
property rights, including copyright, in and to such Developed Materials. TakCo
agrees to execute any documents and take any other actions reasonably requested
by Healthaxis to effectuate the purposes of this Section 14.2 at Healthaxis’
expense. Healthaxis grants to TakCo a non-exclusive, non-transferable,
worldwide, limited right and license to use, execute, reproduce, display,
perform, modify and distribute the Developed Materials for the sole purpose of
providing the Services during the Term and the Transfer Assistance Period
pursuant to this Agreement; provided that this license does not give TakCo the
right, and TakCo is not authorized, to sublicense such Developed Materials or
use them for the benefit of other customers or for any other purpose without
Healthaxis’ prior written consent.


22

--------------------------------------------------------------------------------

 

(b)   TakCo shall provide Healthaxis with the source code and documentation for
all Developed Materials which are created in accordance with this Agreement.
TakCo shall provide documentation for all Software that is part of the Developed
Materials sufficient to allow a reasonably knowledgeable and experienced systems
programmer to maintain and support such Materials; (ii) the user documentation
for such Materials will accurately describe in terms understandable by a typical
end user the functions and features of such Materials and the procedures for
exercising such functions and features; and (iii) all Developed Materials shall
have the appropriate source code which matches with the executable object code
version.


14.3
  Other Materials



 

This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14).



14.4
  General Rights



(a)   Copyright Legends. TakCo shall place the Healthaxis copyright legends and
notices on all Developed Materials.


(b)   No Implied Licenses. Except as expressly specified in this Agreement,
nothing in this Agreement shall be deemed to grant to one Party, by implication,
estoppel or otherwise, license rights, ownership rights or any other
intellectual property rights in any Materials owned by the other Party or any
Affiliate of the other Party.


14.5   Healthaxis Rights Upon Expiration or Termination of Agreement



 

As part of the Transfer Assistance Services, TakCo shall deliver to Healthaxis
all Developed Materials in the format and medium in use by TakCo in connection
with the Services as of the date of such expiration or termination, and shall
ensure that all delivered source code matches with the then current production
version of the object code as delivered. Following confirmation by Healthaxis
that the copies of the Healthaxis Owned Materials delivered by TakCo are
acceptable and the completion by TakCo of any Transfer Assistance Services for
which such Materials are required, TakCo shall destroy or securely erase all
other copies of such Materials then in TakCo’s possession and cease using such
Materials for any purpose.



14.5   Residuals Clause



 

Nothing contained in this Agreement shall restrict either Party from the use of
any generic data analysis and evaluation, ideas, concepts, know-how, or
techniques developed or learned by such Party in connection with this Agreement,
provided that in doing so such Party does not disclose Proprietary Information
to third parties or infringe the intellectual property rights of the other Party
or third parties who have licensed or provided materials to the other Party.



15.   REPRESENTATIONS AND WARRANTIES



15.1
  Maintenance



 

(a) TakCo warrants that it shall, as part of the Services, maintain all
Workstations that are necessary to perform the Services: (i) in good operating
condition, subject to normal wear and tear; (ii) undertaking repairs and
preventive maintenance on Workstations for which TakCo is designated to be
responsible hereunder in accordance with the applicable Workstation
manufacturer’s recommendations and requirements; and (iii) performing Third
Party Software maintenance in accordance with the applicable Software vendor’s
written documentation.



23

--------------------------------------------------------------------------------

 

 

(b) Healthaxis warrants that it shall, as part of the Services, maintain all
Equipment that Healthaxis provides that is necessary to perform the Services,
including Healthaxis Equipment: (i) in good operating condition, subject to
normal wear and tear; (ii) undertaking repairs and preventive maintenance on
such Equipment for which Healthaxis is designated to be responsible hereunder in
accordance with the applicable Equipment manufacturer’s recommendations and
requirements; and (iii) performing Third Party Software maintenance in
accordance with the applicable Software vendor’s written documentation.



15.2
  Non-Infringement



(a)   Healthaxis warrants that any Materials and other items provided by or
specified by Healthaxis for TakCo under this Agreement and Developed Materials
shall not infringe, or constitute an infringement or misappropriation of, any
U.S. or foreign patent, copyright, trademark or similar proprietary rights
conferred by contract or by common law or by other applicable law of any third
party


(b)   Except for Materials or other items covered under (a) above, TakCo
warrants that any item provided by and used by TakCo to provide the Services
shall not infringe, or constitute an infringement or misappropriation of, any
U.S. or foreign patent, copyright, trademark or similar proprietary rights
conferred by contract or by common law or by other applicable law of any third
party.


15.3
  Authorization



 

Each Party represents and warrants to the other that:



(a)   It is a corporation or partnership duly incorporated or organized, validly
existing and in good standing under the laws of its state of incorporation or
organization;


(b)   It has the requisite corporate power and authority to execute, deliver and
perform its obligations under this Agreement;


(c)   It has obtained all licenses, authorizations, approvals, consents or
permits required to perform its obligations under this Agreement under all
applicable federal, state, foreign or local laws and under all applicable rules
and regulations of all authorities having jurisdiction over matters related to
performance under this Agreement;


(d)   The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement have been duly
authorized by the requisite corporate action on the part of such Party; and


(e)   The execution, delivery and performance of this Agreement shall not
constitute a violation of any judgment, order or decree; a material default
under any material contract by which it or any of its material assets are bound;
or an event that would, with notice or lapse of time, or both, constitute such a
default.


15.4
  Malicious Code



 

Each Party warrants that it shall take commercially reasonable actions and
precautions to prevent the introduction and proliferation, and reduce the
effects, of any Malicious Code into the other Party’s information technology
environment or any system used by TakCo to provide the Services.



24

--------------------------------------------------------------------------------

 

15.5   Disabling Code



 

TakCo shall not insert into the Software or Developed Materials any code which
could be invoked to disable or otherwise shut down all or any portion of the
Software or Healthaxis systems. With respect to any disabling code that may be
part of any Third Party Software, neither Party shall invoke or cause to be
invoked such disabling code at any time, including upon expiration or
termination of this Agreement for any reason, without the other Party’s prior
written consent.



15.6
  Disclaimer of Warranties



 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, NEITHER PARTY MAKES ANY
WARRANTIES, WHETHER EXPRESS OR IMPLIED, WITH REGARD TO ANY SERVICES, INCLUDING
ANY IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.



16.
  INSURANCE AND RISK OF LOSS



16.1
  Insurance



 

TakCo agrees to keep in full force and effect and maintain at its sole cost and
expense the following policies of insurance during the term of this Agreement:



(1)   Any legally required workers’ compensation or equivalent insurance as
required in the jurisdiction in which the TakCo Facility and TakCo Personnel are
located.


(2)   Reasonable Commercial General Liability Insurance and Umbrella Liability
Insurance in accordance with Indian law..


(3)   Reasonable Employee Dishonesty and Fraud Insurance in accordance with
Indian law.


 

In the event Healthaxis requests that TakCo increase its coverage levels or
provide for more specific coverages that may be necessary to meet a specific
obligation to a Healthaxis customer regarding coverage to be maintained by
Healthaxis and its affiliates providing services on behalf of such customer,
then TakCo will obtain such more specific coverages, and the Parties will make
an equitable adjustment to the Charges if necessary to cover the increased cost
to TakCo.



 

TakCo shall upon Healthaxis’ request provide Healthaxis with certificates of
insurance evidencing compliance with this Article 16 (including evidence of
renewal of insurance) signed by authorized representatives of the respective
carriers for each year that this Agreement is in effect. Each certificate of
insurance shall include a statement that the issuing company shall not cancel,
nonrenew, reduce or otherwise change the insurance afforded under the above
policies unless thirty (30) days’ notice of such cancellation, nonrenewal,
reduction or change has been provided to Healthaxis



 

The obligation of TakCo to provide the insurance specified herein shall not
limit in any way any obligation or liability of TakCo provided elsewhere in this
Agreement.



16.2
  Risk of Loss



 

Except as provided below, each Party shall be responsible for risk of loss of,
and damage to, any Equipment, Software or other Materials owned by it. Each
Party shall promptly notify the other of any damage (except normal wear and
tear), destruction, loss, theft or governmental taking of any item of Equipment,
Software or other Materials in the possession of such Party or on its premises
of such Party, whether or not insured against by such Party, whether partial or
complete (“Event of Loss”). For any Healthaxis Event of Loss, TakCo shall
cooperate and assist Healthaxis with respect to the repair or replacement as
part of the Services. TakCo shall be responsible for any such Healthaxis Event
of Loss which results from TakCo’s negligence or willful misconduct.



25

--------------------------------------------------------------------------------

 

17.
  INDEMNITIES



17.1
  Indemnity by TakCo



 

In addition to all other rights and remedies Healthaxis may have under this
Agreement or at law or in equity, TakCo agrees to indemnify, defend and hold
harmless Healthaxis and its officers, directors, employees, agents, Affiliates,
successors and assigns from any and all Losses and threatened Losses arising
from or in connection with any third party claims of the following:



(a)   TakCo’s breach of its obligations with respect to Healthaxis Proprietary
Information;


(b)   Infringement or alleged infringement of a patent, trade secret, copyright
or other proprietary rights conferred by contract, common law or by the law of
the U.S. or any state therein or any foreign jurisdiction in contravention of
TakCo’s warranties in this Agreement;


(c)   Claims by government regulators or agencies for fines, penalties,
sanctions or other remedies arising from or in connection with TakCo’s failure
to perform its responsibilities under this Agreement;


17.2

  Indemnity by Healthaxis



 

In addition to all other rights and remedies TakCo may have under this Agreement
or at law or in equity, Healthaxis agrees to indemnify, defend and hold harmless
TakCo and its officers, directors, employees, agents, Affiliates, successors and
assigns from any Losses and threatened Losses arising from or in connection with
any third party claims of the following:



(a)   Healthaxis’ breach of its obligations with respect to TakCo’s Proprietary
Information and Healthaxis’ failure to adequately protect its own Proprietary
Information;


(b)   Infringement or alleged infringement of a patent, trade secret, copyright
or other proprietary rights conferred by contract, common law or by the law of
the U.S. or any state therein or any foreign jurisdiction in contravention of
Healthaxis’ warranties in this Agreement;


(c)   Claims by government regulators or agencies for fines, penalties,
sanctions or other remedies arising from or in connection with Healthaxis’
failure to perform its responsibilities under this Agreement and with TakCo’s
performance of its responsibilities under this Agreement in accordance with the
Policy and Procedures Manual or other direction by Healthaxis.


17.3
  Additional Indemnities



 

In addition to all other rights and remedies the Parties may have under this
Agreement or at law or in equity, TakCo and Healthaxis each agree to indemnify,
defend and hold harmless the other, and their respective Affiliates, officers,
directors, employees, agents, successors and assigns, from any and all Losses
and threatened Losses to the extent they arise from or in connection with any of
the following: (a) the death or bodily injury of any agent, employee, customer,
business invitee, business visitor or other person caused by the negligence or
other tortious conduct of the indemnitor; and (b) the damage, loss or
destruction of any real or tangible personal property caused by the negligence
or other tortious conduct of the indemnitor.



17.4
  Infringement



 

In addition to all other rights and remedies the Parties may have under this
Agreement or at law or in equity, the Parties agree as follows:



26

--------------------------------------------------------------------------------

 

(a)   If any Materials or other item provided or specified by Healthaxis to
TakCo in its provision of the Services or the Developed Materials (except to the
extent of TakCo’s knowing infringement of third party rights in the development
of the Developed Materials) becomes, or in Healthaxis’ reasonable opinion is
likely to become, the subject of an infringement or misappropriation claim or
proceeding, Healthaxis shall promptly take one of the following actions at no
charge to TakCo: (i) secure the right to continue using the Materials, item or
Developed Materials; or (ii) replace or modify the Materials, item or Developed
Materials to make it non-infringing, provided that any such replacement or
modification will not materially degrade the performance or quality of the
affected component of the Services. TakCo will cooperate with and assist
Healthaxis in taking such action.


(b)   Except for items covered under Section (a) above, if any item provided by
and used by TakCo to provide the Services or any item in the Developed Materials
to the extent of TakCo’s knowing infringement of third party rights becomes the
subject of an infringement or misappropriation claim or proceeding, TakCo shall
promptly take one of the following actions at no additional charge to
Healthaxis: (i) secure the right to continue using the item; or (ii) replace or
modify the item to make it non-infringing, provided that any such replacement or
modification will not materially degrade the performance or quality of the
affected component of the Services. Healthaxis will cooperate with and assist
TakCo in taking such action


17.5
  Indemnification Procedures



 

With respect to third party claims, the following procedures shall apply:



(a)   Notice. Promptly after receipt by any entity entitled to indemnification
of notice of the commencement of any civil, criminal, administrative or
investigative action or proceeding involving a claim in respect of which the
indemnitee may seek indemnification pursuant to this Agreement, the indemnitee
shall notify the indemnitor of such claim in writing. No delay or failure to so
notify an indemnitor shall relieve it of its obligations under this Agreement.
Within fifteen (15) days following receipt of written notice from the indemnitee
relating to any claim, but no later than five (5) days before the date on which
any response to a complaint or summons is due, the indemnitor shall notify the
indemnitee in writing that the indemnitor elects to assume control of the
defense and settlement of that claim (a “Notice of Election”).


(b)   Procedure Following Notice of Election. If the indemnitor delivers a
Notice of Election within the required notice period, the indemnitor shall
assume sole control over the defense and settlement of the claim; provided,
however, that (i) the indemnitor shall keep the indemnitee fully apprised at all
times as to the status of the defense, and (ii) the indemnitor shall obtain the
prior written approval of the indemnitee before entering into any settlement of
such claim imposing any obligations or restrictions on the indemnitee or ceasing
to defend against such claim. The indemnitor shall not be liable for any legal
fees or expenses incurred by the indemnitee following the delivery of a Notice
of Election;provided, however, that the indemnitee shall be entitled to employ
counsel at its own expense to participate in the handling of the claim. The
indemnitor shall not be obligated to indemnify the indemnitee for any amount
paid or payable by such indemnitee in the settlement of any claim if (x) the
indemnitor has delivered a timely Notice of Election and such amount was agreed
to without the written consent of the indemnitor, (y) the indemnitee has not
provided the indemnitor with notice of such claim and a reasonable opportunity
to respond thereto, or (z) the time period within which to deliver a Notice of
Election has not yet expired.


(c)   Procedure Where No Notice of Election Is Delivered. If the indemnitor does
not deliver a Notice of Election relating to any claim within the required
notice period, the indemnitee shall have the right to defend the claim in such
manner as it may deem appropriate, at the reasonable cost and expense of the
indemnitor. The indemnitor shall promptly reimburse the indemnitee for all such
reasonable costs and expenses as they are incurred.


27

--------------------------------------------------------------------------------

 

17.6
  Subrogation



 

In the event that an indemnitor shall be obligated to indemnify an indemnitee
pursuant to Sections 17.1 through 17.3 or any other provision of this Agreement,
the indemnitor shall, upon payment of such indemnity in full, be subrogated to
all rights of the indemnitee with respect to the claims to which such
indemnification relates.



18.
  LIABILITY



18.1
  General Intent



 

Subject to the specific provisions of this Article 18, it is the intent of the
Parties that each Party shall be liable to the other Party for any actual
damages incurred by the non-breaching Party as a result of the breaching Party’s
failure to perform its obligations in the manner required by this Agreement.



18.2
  Force Majeure



(a)   Subject to Section 18.2(c), no Party shall be liable for any default or
delay in the performance of its obligations under this Agreement if and to the
extent such default or delay is caused, directly or indirectly, by fire, flood,
earthquake, elements of nature or acts of God, wars, riots, civil disorders,
rebellions or revolutions, failure of telecommunications carriers, strikes or
lockouts or labor disputes by third parties, or any other similar cause beyond
the reasonable control of such Party (each a “Force Majeure”); provided that the
non-performing Party cannot reasonably circumvent the delay through the use of
commercially reasonable alternate sources, workaround plans or other means. A
labor dispute involving a Party and its own personnel shall not excuse such
Party from its obligations hereunder.


(b)   In such event the non-performing Party shall be excused from further
performance or observance of the obligation(s) so affected for as long as such
circumstances prevail and such Party continues to use commercially reasonable
efforts to recommence performance or observance whenever and to whatever extent
possible without delay. Any Party so prevented, hindered or delayed in its
performance shall immediately notify the Party to whom performance is due by
telephone (to be confirmed in writing within five (5) days of the inception of
such delay) and describe at a reasonable level of detail the circumstances of
such Force Majeure event.


(c)   The Parties shall mutually agree on any disaster recovery and business
continuity Services to be provided for Healthaxis by TakCo. Upon the occurrence
of a Force Majeure event, TakCo shall, to the extent possible, provide
Healthaxis with reasonable cooperation in Healthaxis’ implementation of its
disaster recovery plan, in each case as described in the Policy and Procedures
Manual. TakCo shall provide such assistance unless prohibited by the Force
Majeure.


(d)   If TakCo fails to provide Services in accordance with this Agreement due
to the occurrence of a Force Majeure event, all amounts payable to TakCo
hereunder shall be equitably adjusted in a manner such that Healthaxis is not
required to pay any amounts for Services that it is not receiving.


18.3
  Limitation of Liability



(a)   NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL,
COLLATERAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR SPECIAL DAMAGES, INCLUDING
LOST PROFITS, REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY,
EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. This
Section 18.3(a) shall not apply in cases of (i) cases of fraud, theft or
criminal acts by a Party, or (ii) any breach, violation or failure to comply
with the provisions of Article 13 of this Agreement.


28

--------------------------------------------------------------------------------

 

(b)   Except as provided below, the total aggregate liability of either Party
for claims asserted by the other Party under or in connection with this
Agreement, regardless of the form of the action or the theory of recovery, shall
be limited, in aggregate to an amount equal to the total payments received by
TakCo pursuant to this Agreement and/or the Existing Agreements for one year
prior to the month in which the first event giving rise to the liability
occurred.


(c)   The limitations of liability set forth in Section 18.3(b) shall not apply
with respect to (i) any obligation or failure by Healthaxis to pay any amounts
due or past due and owing to TakCo pursuant to the terms of the Agreement; (ii)
Losses by either Party for bodily injury or damage to real property or tangible
personal property; and (iii) either Party’s obligation to indemnify the other
Party as provided in Article 17.


(d)   Failure by a Party to pay valid and accurate Charges due and payable
hereunder will not be counted toward the liability cap.


(e)   The following shall be considered direct damages and neither Party shall
assert that they are indirect, incidental, collateral, consequential or special
damages or lost profits to the extent they result directly from either Party’s
failure to perform in accordance with this Agreement:


(1)   Costs and expenses of implementing a workaround in respect of a failure to
provide the Services or any part thereof;


(2)   Costs and expenses of replacing lost, stolen or damaged Equipment,
Software and Materials;


(3)   Costs and expenses incurred to procure the Services from an alternate
source, to the extent in excess of TakCo’s charges under this Agreement;


(4)   Straight time, overtime or related expenses incurred by either Party,
including overhead allocations for employees, wages and salaries of additional
employees, travel expenses, overtime expenses, telecommunication charges and
similar charges, due to failure of TakCo to provide all or a portion of the
Services incurred in connection with (1) through (4) above; and


(5)   Payments or penalties imposed by a governmental body or regulatory agency
for failure to comply with requirements or deadlines.


19.
  CONTRACT GOVERNANCE AND DISPUTE RESOLUTION



19.1
  Informal Dispute Resolution



 

Prior to the initiation of formal dispute resolution procedures under Section
19.2, the Parties agree that the Healthaxis Contract Executive and the TakCo
Project Executive will attempt in good faith to resolve all disputes. In the
event the Healthaxis Contract Executive and the TakCo Project Executive are
unable to resolve a dispute in an amount of time that either Party deems
reasonable under the circumstances, such Party may refer the dispute for
resolution pursuant to Section 19.2 below upon written notice to the other
Party.



19.2   Binding Arbitration



 

Any unresolved controversy or interpretation involving this Agreement or claim
arising from the Services shall be determined by binding arbitration pursuant to
the commercial arbitration rules of the American Arbitration Association. The
arbitration shall be held in the Dallas, Texas area. If the Parties cannot agree
on a single arbitrator within seven (7) working days of the delivery of the
request for arbitration, then three (3) disinterested arbitrators shall be used,
one to be chosen by each of the Parties, and the third arbitrator chosen by the
first two arbitrators before they enter upon arbitration, to act as umpire. If
either Party fails to appoint an arbitrator, or if the first two arbitrators
fail to appoint a third arbitrator, within seven (7) working days from the date
such obligation arises, either Party may request the Arbitration Association to
appoint the necessary arbitrator(s). Judgment upon any award rendered by the
arbitrators may be entered in any court having jurisdiction thereof. The costs
arising from such arbitration shall be borne and paid as the arbitrator(s) shall
direct. The Parties shall abide by, observe, and perform all directions,
decisions and awards made by the arbitrator(s) and submit in writing information
as the arbitrator(s) shall request. During or prior to the arbitration, the
Parties shall not prosecute or commence any suit or action against the other
touching on any of the matters referred to the arbitrator(s).



29

--------------------------------------------------------------------------------

 

 

The Parties agree that the only circumstance in which disputes between them
shall not be subject to the provisions of this Section 19.2 is where a Party
makes a good faith determination that a breach of the terms of this Agreement by
the other Party is such that the damages to such Party resulting from the breach
will be so immediate, so large or severe, and so incapable of adequate redress
after the fact that a temporary restraining order or other immediate injunctive
relief is the only adequate remedy. If a Party files a pleading with a court
seeking immediate injunctive relief which is challenged by the other Party and
the injunctive relief sought is not rewarded in substantial part, the Party
filing the pleading seeking immediate injunctive relief shall pay all of the
costs and attorney’s fees of the Party successfully challenging the pleading.



19.3
  Continued Performance



 

Each Party agrees that it shall, unless otherwise directed by the other Party,
continue performing its obligations under this Agreement (including providing
all Services and Transfer Assistance Services) while any dispute is being
resolved unless and until the Term ends.



19.4
  Governing Law



 

This Agreement and performance under it shall be governed by and construed in
accordance with the applicable laws of the State of Texas, without giving effect
to the principles thereof relating to conflicts of laws.



20.
  TERMINATION



20.1
  Termination for Cause



(a)   If TakCo commits a material breach of this Agreement, which breach is not
cured within thirty (30) days after written notice of the breach from
Healthaxis, unless such breach cannot be reasonably cured in such 30 day period,
in which case Healthaxis shall not have the right to terminate if TakCo promptly
proceeds within such 30 day period to commence curing the breach and thereafter
provides a reasonable workaround, or functionally cures the breach, within 60
days from receipt of the cure notice (or such longer period as may be reasonably
necessary when the breach is of a type or nature that cannot be cured within the
60 day period), then Healthaxis may, by giving written notice to TakCo,
terminate the Term with respect to all of the Services, as of a date specified
in the notice of termination.


(b)   If Healthaxis commits a material breach of this Agreement (except for
material breaches caused by Healthaxis’ failure to make undisputed payments as
set forth in Section 20.1(c) below), which breach is not cured within thirty
(30) days after written notice of the breach from TakCo, unless such breach
cannot be reasonably cured in such 30 day period, in which case TakCo shall not
have the right to terminate if Healthaxis promptly proceeds within such 30 day
period to commence curing the breach and thereafter provides a reasonable
workaround, or functionally cures the breach, within 60 days from receipt of the
cure notice (or such longer period as may be reasonably necessary when the
breach is of a type or nature that cannot be cured within the 60 day period),
then TakCo may, by giving written notice to Healthaxis, terminate the Term with
respect to all of the Services, as of a date specified in the notice of
termination.


30

--------------------------------------------------------------------------------

 

(c)   If Healthaxis commits a material breach of this Agreement by failing to
make an undisputed payment to TakCo which is due and payable hereunder, which
breach is not cured within thirty (30) days after such payment becomes due and
payable, then TakCo may, by giving at least ten (10) days prior written notice
of its intent to terminate for non-payment, terminate the Term with respect to
all of the Services, as of a date specified in the notice of termination if
payment of the undisputed amount is not made by the specified termination date.


20.2
  Termination for Business or Compliance Reasons



 

This Agreement may be terminated either in whole or in part as to a particular
portion of the Services at any time by giving the other Party at least one
hundred eighty (180) days’ prior written notice designating the termination date
if there are changes in the applicable Laws following the Effective Date that
frustrate the essential purpose of the Agreement.



20.3
  Healthaxis’ Right to Extend the Termination Date



 

Except in the case of a valid termination for cause by TakCo (unless Healthaxis
agrees to pay for Services provided by or for TakCo in advance and cures any
payment default that causes such termination), Healthaxis may elect, upon sixty
(60) days’ prior written notice, to extend the effective date of any
expiration/termination or Transfer Assistance one time, at its sole discretion,
provided that the total of such extension will not exceed one hundred and eighty
(180) days following the originally specified effective termination date without
TakCo’s prior written consent.



20.4
  Termination upon a Reduction of TakCo’s Position in Healthaxis Inc.



 

Healthaxis may terminate this Agreement by giving TakCo notice of the
termination at least 90 days prior to the termination date specified in the
notice if Tak Investments, Inc., a Delaware corporation neither (i) owns in the
aggregate twenty-five percent (25%) or more of the common stock of Healthaxis
Inc. on a fully-diluted basis (including all outstanding shares of Healthaxis
common stock and all outstanding securities of any type that are or may become
exercisable for or convertible into shares of Healthaxis common stock), nor (ii)
owns in the aggregate seventy-five percent (75%) or more of the combined number
of (x) shares of Healthaxis Inc. common stock (“Purchased Shares”) purchased by
Tak Investments, Inc. pursuant to that certain Stock and Warrant Purchase
Agreement between Healthaxis and Tak Investments, Inc. dated February 23, 2005
(the “Purchase Agreement”), (y) shares of Healthaxis Inc. common stock subject
to purchase pursuant to the “Purchased Warrants” (as defined in the Purchase
Agreement) from time to time prior to the expiration date of each Purchased
Warrant, and (z) any shares of Healthaxis Inc. common stock issued upon the
exercise of the Purchased Warrants from time to time.



21.
  GENERAL



21.1
  Binding Nature and Assignment



(a)   Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.


(b)   Assignment. Neither Party may, or will have the power to, assign this
Agreement without the prior written consent of the other, except that Healthaxis
may assign its rights and obligations under this Agreement to an Entity
acquiring, directly or indirectly, control of Healthaxis, or to an Entity into
which Healthaxis is merged or to an Entity acquiring all or substantially all of
Healthaxis’ assets where the Entity agrees to assume all of the rights and
obligations of Healthaxis hereunder, without the approval of TakCo, and that
TakCo may assign its rights and obligations under this Agreement to an Entity
acquiring, directly or indirectly, control of TakCo, or to an Entity into which
TakCo is merged or to an Entity acquiring all or substantially all of TakCo’s
assets where the Entity (i) acquires 25% or more of the outstanding common stock
of Healthaxis Inc. on a fully diluted basis and (ii) agrees to assume all of the
rights and obligations of TakCo hereunder, without the approval of Healthaxis.


31

--------------------------------------------------------------------------------

 

(c)   Impermissible Assignment. Any attempted assignment that does not comply
with the terms of this Section shall be null and void.


21.2
  Entire Agreement; Amendment



 

This Agreement, including any Schedules and Exhibits referred to herein and
attached hereto, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein. This Agreement supercedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertakings, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver or discharge is
sought to be enforced.



21.3
  Compliance with Laws and Regulations



(a)   TakCo shall perform its obligations in a manner that complies with Laws
applicable to its business, including without limitation identifying and
procuring required permits, certificates, approvals and inspections. If a charge
of non-compliance by TakCo with any such Laws occurs, TakCo shall promptly
notify Healthaxis of such charges in writing.


(b)   Healthaxis shall perform its obligations under this Agreement in a manner
that complies with Laws applicable to its business, including without limitation
identifying and procuring required permits, certificates, approvals and
inspections. If a charge of non-compliance by Healthaxis with any such Laws
occurs, Healthaxis shall promptly notify TakCo of such charges in writing.


21.4
  Notices



 

All notices, requests, demands and determinations under this Agreement (other
than routine operational communications) shall be in writing and shall be deemed
duly given (i) when delivered by hand, (ii) one (1) day after being given to an
express courier with a reliable system for tracking delivery, (iii) when sent by
confirmed facsimile with a copy sent by another means specified in this
Section 21.4, or (iv) six (6) days after the day of mailing, when mailed by
registered or certified mail, return receipt requested, postage prepaid and
addressed as follows:



 

In the case of Healthaxis:



 

Healthaxis
7301 North State Hwy 161
Suite 300
Irving, Texas 75039
Attention: John M. Carradine, President



 

With a copy to:



 

Healthaxis
7301 North State Hwy 161
Suite 300
Irving, Texas 75039
Attention: J. Brent Webb, SVP & General Counsel



32

--------------------------------------------------------------------------------

 

 

In the case of TakCo:


      __________________________
__________________________
__________________________





 

A Party may from time to time change its address or designee for notification
purposes by giving the other Party prior written notice of the new address or
designee and the date upon which the change will become effective.



21.5
  Counterparts



 

This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.



21.6
  Headings



 

The article and section headings used herein are for reference and convenience
only and shall not be considered in the interpretation of this Agreement.



21.7
  Severability



 

In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed or if any such provision is held invalid
or unenforceable by a court with jurisdiction over the Parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by law.



21.8
  Consents and Approval



 

Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent.



21.9
  Waiver of Default; Cumulative Remedies



(a)   A delay or omission by either Party hereto to exercise any right or power
under this Agreement shall not be construed to be a waiver thereof. A waiver by
either of the Parties hereto of any of the covenants to be performed by the
other or any breach thereof shall not be construed to be a waiver of any
succeeding breach thereof or of any other covenant herein contained. All waivers
must be in writing and signed by the Party waiving its rights.


(b)   Except as otherwise expressly provided herein, all remedies provided for
in this Agreement shall be cumulative and in addition to and not in lieu of any
other remedies available to either Party at law, in equity or otherwise.


33

--------------------------------------------------------------------------------

 

21.10
  Survival



 

Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect.



21.11
  Publicity



 

Neither Party shall use the other Party’s name or mark or refer to the other
Party directly or indirectly in any media release, public announcement or public
disclosure relating to this Agreement, without the prior written consent of the
other Party. Notwithstanding the foregoing, either Party may reference and
disclose this Agreement and its relationship with the other Party in any public
filings when required by law or in accordance with customary or recommended
practice.



21.12
  Service Marks



 

Each Party agrees that it shall not, without the other Party’s prior written
consent, use any of the names, service marks or trademarks of each other or
Affiliates in any of its advertising or marketing materials.



21.13
  Export



 

The Parties acknowledge that certain Software and technical data to be provided
hereunder and certain transactions hereunder may be subject to export controls
under the laws and regulations of the United States and other countries. No
Party shall export or re-export any such items or any direct product thereof or
undertake any transaction in violation of any such laws or regulations.



21.14
  Third Party Beneficiaries



 

This Agreement is entered into solely between, and may be enforced only by,
Healthaxis and TakCo. This Agreement shall not be deemed to create any rights or
causes of action in or on behalf of any third parties, including without
limitation employees, vendors and customers of a Party, or to create any
obligations of a Party to any such third parties.



21.15
  Order of Precedence



 

In the event of a conflict, this Agreement shall take precedence over the
Schedules attached hereto.



21.16
  Further Assurances



 

Each Party covenants and agrees that, subsequent to the execution and delivery
of this Agreement and without any additional consideration, each Party shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.



21.17
  Acknowledgment



 

The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.



[Signatures Appear On Next Page]

34

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective duly authorized representatives as of the Effective Date.


Healthaxis, Ltd.   Healthcare BPO Partners, L.P.                       By:
Healthaxis Managing Partner, LLC   By: Healthcare Investments, LLC            
By: /s/ James W. McLane   By: /s/ Sharad Tak   James W. McLane     Name: Sharad
Tak   President     Title: Managing Member   May 13, 2005     May 13, 2005

35

--------------------------------------------------------------------------------